Citation Nr: 1533878	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.
 
2.  Entitlement to service connection for a lumbar spine disability.
 
3.  Entitlement to service connection for degenerative bone disease, claimed as osteoporosis.
 
4.  Entitlement to service connection for a disability manifested by numbness of the legs, to include as secondary to a service-connected disability.
 
5.  Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected disability. 


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to July 1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2014, the Board remanded the case for further development.  


REMAND

In the prior remand, the Board requested that the Veteran be contacted to obtain any outstanding medical records relevant to her claims and schedule her for VA examinations to determine the nature and likely etiology of her disorders.  

In December 2014, VA submitted a request to Carl R. Darnall Army Medical Center requesting any records pertaining to the Veteran.  While the record contains a January 2015 reply from Carl R. Darnall Army Medical Center indicating there were no records for the Veteran, another request for the records was submitted in February 2015, but it does not appear that a reply was received.  It appears that the first request did not contain the years sought, and that information was sought in the second request.  Thus, that request needs a follow-up to attempt to secure the records sought.

The Veteran underwent an orthopedic examination in February 2015.  The examiner opined that a cervical spine disability, lumbar spine disability, degenerative bone disease, and disability manifested by numbness of the legs were not incurred in or caused by the in-service injury, event, or illness.  The examiner's rationale for each opinion was that the question could not be answered without resorting to mere speculation since there were no service medical records pertaining to the claimed disorder.  

The Board finds the examiner's opinions to be inadequate.  While the Board acknowledges that the service medical records do not specifically note any injury to the neck or back, or complaints or findings of degenerative bone disease, the examiner did not consider the Veteran's competent lay statements as to the in-service occurrence of injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner also did not address whether the congenital sacroiliac joints disorder, documented as irregular-shaped sacroiliac joints in a May 1980 service treatment record, was aggravated by any in-service injury resulting in any current lumbar spine disorder.  Thus, the claims file should be returned to the examiner for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the record indicates that the disability manifested by numbness of the legs is related to the lumbar spine disorder, that claim is inextricably intertwined with the lumbar spine disorder claim and a Board decision on that claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran also underwent a psychiatric examination in February 2015.  While the examiner indicated that the Veteran's psychiatric disorder had been aggravated by her lumbar spine disorder, the claim for service connection for a lumbar spine disorder remains pending.  As the remand of the lumbar spine disorder claim could affect the psychiatric disorder claim, those claims are inextricably intertwined and a Board decision on the psychiatric disorder claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, the Veteran should be asked to provide the names of any healthcare providers who have treated her for the claimed disabilities since the issuance of the May 2015 supplemental statement of the case.  An attempt to obtain any adequately identified records should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact Carl R. Darnall Army Medical Center and request a follow-up on the February 2015 request for the Veteran's records for the period from 1980 to 1983.  

2.  Ask the Veteran to provide the names of all healthcare providers who have treated her for the claimed disabilities since the issuance of the May 2015 supplemental statement of the case.  Obtain all adequately identified records.

3.  Then, arrange for the claims file to be reviewed by the examiner who conducted the May 2015 VA orthopedic examination for an addendum.  The examiner should address the Veteran's service medical records and post-service records of VA and private treatment and examination.  The examiner should also discuss the Veteran's competent lay statements regarding the history and chronicity of symptomatology of her disabilities.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a cervical spine disability had its onset during active service or within one year thereafter, or is otherwise causally related to active service.  

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a lumbar disability had its onset during active service or within one year thereafter, or is otherwise causally related to active service.  

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) the congenital sacroiliac joints disorder, noted as irregular-shaped sacroiliac joints in a May 1980 service treatment record, was aggravated (worsened beyond the natural progress of the disease) during service by an in-service injury resulting in the current lumbar spine disorder.

(d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by degenerative bone disease, to include osteoporosis, had its onset during active service or within one year thereafter, is otherwise causally related to active service, or was caused or aggravated (worsened beyond the natural progress of the disease) by a service-connected disability.

(e) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by numbness of the legs had its onset during active service or within one year thereafter, is otherwise causally related to active service, or was caused or aggravated (worsened beyond the natural progress of the disease) by a service-connected disability.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

